determination concerning the validity of a plea absent a clear abuse of
                discretion. See Hubbard v. State, 110 Nev. 671, 675, 877 P.2d 519, 521
                (1994). In determining the validity of a guilty plea, this court looks to the
                totality of the circumstances. State v. Freese, 116 Nev. 1097, 1105, 13
                P.3d 442, 448 (2000).
                            First, Lopes argues that the district court abused its discretion
                by denying her claim that her guilty plea was involuntary because the
                district court inappropriately involved itself in plea negotiations during a
                pretrial conference in violation of Cripps v. State, 122 Nev. 764, 770-73,
                137 P.3d 1187, 1191-93 (2006). The district court found that it violated
                Cripps' bright line prohibitions by participating in the plea bargaining
                process and conducting an off-record conference regarding potential pleas
                yet denied Lopes relief, finding that its participation was not a material
                factor in her decision to plead guilty. See id. at 771, 137 P.3d at 1192.
                The record supports this determination. The guilty plea agreement in
                question had been in negotiations prior to the unrecorded conference, and
                while the time limit to accept the plea offer had expired, charges were
                added in the interim. Lopes signed the guilty plea agreement several days
                after the conference and after multiple meetings with counsel. Almost a
                month passed between the conference and when Lopes pleaded guilty and
                at no point did she indicate dissatisfaction with the plea or that she felt
                compelled to take it. The record also indicates that Lopes pleaded guilty
                to the charges because she would gain a substantial benefit in doing so.
                Because the error was harmless, we conclude that the district court did
                not abuse its discretion by denying this claim.
                            Second, Lopes argues that the district court abused its
                discretion by denying her claim that her guilty plea was involuntary

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                                           because the district court did not sufficiently canvass her regarding
                                           potential coercion due to the "package" nature of the plea, which also
                                           required her husband to plead guilty. The district court denied this claim
                                           because Lopes failed to demonstrate actual coercion, and based upon the
                                           totality of the evidence, the pleas were knowingly and voluntarily entered.
                                           We agree. While the district court did not specifically inquire into
                                           whether Lopes' husband had coerced her to plead guilty, it otherwise took
                                           considerable care to canvass Lopes regarding the plea and there is nothing
                                           in the record as a whole which suggests any coercion. See U.S. v. Spilmon,
                                           454 F.3d 657, 658-59 (7th Cir. 2006) (coercion is not presumed from one
                                           spouse's decision to plead guilty in exchange for leniency for the other); see
                                           also Gardner v. State, 91 Nev. 443, 447, 537 P.2d 469, 471 (1975) (the
                                           defendant must demonstrate that the coercive element in fact coerced him
                                           into making the plea of guilty). We conclude that the district court did not
                                           abuse its discretion by denying this claim.
                                                       Third, Lopes argues that the district court abused its
                                           discretion by denying her claim that her guilty plea was involuntary
                                           because she was not aware that the State had to prove she knowingly
                                           aided her husband with the intent that he bribe or intimidate a witness
                                           and thus there was an insufficient factual basis to support her plea to the
                                           crime. See NRS 195.020; NRS 199.240. Lopes also argued that she is
                                           actually innocent of the crime. The district court concluded that a
                                           sufficient factual basis was presented to support the plea and Lopes was
                                           adequately advised regarding the elements of the crime. See Tiger v.
                                           State, 98 Nev. 555, 558, 654 P.2d 1031, 1033 (1982); see also State v.
                                           Gomes, 112 Nev. 1473, 1481, 930 P.2d 701, 707 (1996). We agree.
                                           Further, because she entered a plea pursuant to Alford, Lopes' claim of

    SUPREME COURT
             OF
         NEVADA
                                                                                 3
    (0) 1947A


'12_ Z.1.-7=t1.7?-79 Ltrevr.: ,
1                   . ,           I I v.                        -                                           5IR    airm     ENE
                actual innocence was "essentially academic." Hargrove v. State, 100 Nev.
                498, 503, 686 P.2d 222, 226 (1984). We conclude that the district court did
                not abuse its discretion by denying this claim.
                              Having considered Lopes' contentions and concluded that no
                relief is warranted, we
                              ORDER the judgment of the district court AFFIRMED.



                                                                      J.
                                          Hardesty


                                .tyy-
                Parraguirre                                Cherry


                cc: Hon. Michael P. Gibbons, District Judge
                     Richard F. Cornell
                     Attorney General/Carson City
                     Douglas County District Attorney/Minden
                     Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A


                                                                    ICEWM gli2M   al,-*741rk   EMJ